     WRIGHT, FINLAY & ZAK, LLP
 1   Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Ave., Suite 200
 4   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   cmiller@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, Ocwen Loan Servicing, LLC

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     OCWEN LOAN SERVICING, LLC,                         Case No.: 2:17-cv-01757-JAD-VCF
 9

10                  Plaintiff,                          STIPULATION AND ORDER TO
                                                        EXTEND BRIEFING DEADLINES ON
11          vs.                                         MOTIONS FOR SUMMARY
                                                        JUGDMENT [ECF NOS. 56 AND 57]
12   SFR INVESTMENTS POOL 1, LLC; and
     SUNDANCE AT THE SHADOWS
13
     HOMEOWNERS’ ASSOCIATION,                                          [ECF No. 58]
14
                    Defendant.
15

16   SFR INVESTMENTS POOL 1, LLC,
17
                   Counter/Crossclaimant,
18
     vs.
19
     OCWEN LOAN SERVICING, LLC; FAITH
20   L. NOBORIKAWA, an individual,
21
                   Counter/Cross-Defendants.
22          COME NOW, Plaintiff/Counter-Defendant Ocwen, Loan Servicing, LLC (“Ocwen”),
23   Defendant/Counterclaimant/Crossclaimant SFR Investments Pool 1, LLC (“SFR”) and Defendant
24   Sundance at the Shadows Homeowners’ Association (the “HOA”) (Ocwen, SFR and the HOA are
25   collectively referred to as the “Parties”), by and through their respective counsel of record, and
26   hereby stipulate and agree as follows:
27          WHEREAS, on January 28, 2019, Ocwen filed its Motion for Summary Judgment [ECF No.
28
                                                         1
 1   56] and SFR filed its Motion for Summary Judgment [ECF No. 57].

 2            WHEREAS, the deadline for the parties to respond to the Motions for Summary Judgment is

 3   currently set for February 19, 2019.

 4            WHEREAS, counsel for Ocwen will be out of the state from February 16, 2019 through

 5   February 20, 2019. The extensions are further requested to allow the parties to fully assess and brief

 6   the issues included in the Motions and is not requested for purposes of delay or prejudice to any

 7   party.

 8            WHEREFORE, based on the foregoing,

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ////

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     2
 1          IT IS HEREBY STIPULATED AND AGREED that the briefing schedule for the Motions for

 2   Summary Judgment should be briefly extended, as follows:

 3         Deadline to file a response to the Motions for Summary Judgment [ECF Nos. 56 and 57]

 4          extended from February 19, 2019 to March 4, 2019.

 5         Deadline to file any reply in support of the Motions for Summary Judgment extended from 14

 6          days to 28 days after service of the response.

 7          IT IS SO STIPULATED.

 8   DATED this 15th day of February, 2019.                        DATED this 15th day of February, 2019.

 9   WRIGHT, FINLAY & ZAK, LLP                                     KIM GILBERT EBRON

10   /s/ Christina V. Miller                                       /s/ Diana S. Ebron
     Christina V. Miller, Esq.                                     Diana S. Ebron, Esq.
11   Nevada Bar No. 12448                                          Nevada Bar No. 10580
     7785 W. Sahara Ave., Suite 200                                7625 Dean Martin Drive, Suite 110
12
     Las Vegas, Nevada 89117                                       Las Vegas, Nevada 89139
13   Attorneys for Ocwen Loan Servicing, LLC                       Attorneys for SFR Investments Pool 1, LLC

14   DATED this 15th day of February, 2019.

15   HONG & HONG, P.C.

16   /s/ Joseph Y. Hong
     Joseph Y. Hong, Esq., Esq.
17   Nevada Bar No. 5995
     10781 W. Twain Ave.
18
     Las Vegas, Nevada 89135
19   Attorneys for Sundance at the Shadows
     Homeowners’ Association
20

21          IT IS SO ORDERED.

22          DATED: February 15, 2019
23

24                                                           __________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
25

26

27

28

                                                     3
